Citation Nr: 0101322	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  96-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's service Form DD 214, effective August 1972, 
indicates that the veteran served on active duty from 
February 1971 to August 1972, with eight months of prior 
service.  The Board notes that the period of that prior 
service is unconfirmed, though the veteran has previously 
reported that he served from June 1970 to August 1972, which 
interval is consistent with the length of service indicated 
on his August 1972 service Form DD 214.  

The Board remanded this case in January 1998 for further 
development.  The Board also requested confirmation of the 
veteran's period of service.  It appears that this has not 
been done.  Thus, the Board will request confirmation of the 
veteran's period of service again by remand, below.

The appeal on the issue of entitlement to an increased 
evaluation of the veteran's 50 percent service-connected PTSD 
arises from the February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, finding that an increased rating for the 
veteran's PTSD was not warranted.


REMAND

As an initial matter, as noted in the introduction section of 
this action, the veteran's period of service, which he 
reported as being from June 1970 to August 1972, should be 
confirmed.

In June 2000, the veteran's appeal was forwarded to the 
Board.  In July 2000, the Board received additional medical 
evidence from the correctional facility where the veteran has 
been incarcerated concerning his service-connected PTSD.  The 
evidence was not accompanied by a waiver of RO consideration 
and must be referred to the RO for initial consideration.  
See 38 C.F.R. § 20.1304(c) (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to verify the 
veteran's dates of service.

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected PTSD since the most 
recent May 1999 supplemental statement of 
the case was issued.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.

3.  If the veteran is not incarcerated, 
he should be scheduled for a VA 
psychiatric examination to determine the 
extent of his service-connected PTSD.  
All necessary tests should be performed.  
The examiner should report findings in 
terms consistent with both the old and 
the new rating criteria, so that the 
veteran may be afforded the most 
beneficial rating.  The claims file and 
copies of both the new and old rating 
criteria should be made available to the 
examiner for review before the 
examination.

4.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

The RO should also ensure that all 
development requested by the Board, in 
both the current Remand and the January 
1998 Remand have been completed in full, 
to the extent possible.  If not, 
corrective action should be taken.

5.  Next the RO should readjudicate the 
veteran's claim, considering both the new 
and the old provisions of the rating 
criteria, as well as the additional 
evidence newly associated with the claims 
folder.  If the action taken is adverse 
to the veteran, the veteran and his 
representative should be afforded a 
supplemental statement of the case, to 
include a summary of relevant evidence 
and a citation and discussion of 
applicable laws and regulations, and 
calling attention to the applicability of 
amendments to the rating criteria, if 
appropriate.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until further informed. The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

